ORDER
PER CURIAM.
Darryl Garrett appeals his conviction following a jury trial for burglary in the second degree, § 569.170, RSMo 1994, and sentence of five years imprisonment. He claims that insufficient evidence was presented to prove the .elements of the charged offense. Mr. Garrett also appeals the denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing contending that counsel was ineffective in failing to call witnesses and subpoena records.
The judgment of conviction and the order denying the postconviction relief motion are affirmed. Rules 30.25(b) and 84.16(b).